        Case 7:19-cr-00195-KMK Document 41 Filed 03/08/21 Page 1 of 1
            Case 7:19-cr-00195-KMK Document 40 Filed 03/05/21 Page 1 of 1
          ,---- - - - - - - - - - - - -- -U.S.-Depai-tment of Justice - - - -

                                                                       United States Attorney
            MEMO ENDORSED                                              Southern District of New York
                                                                   United States District Courthouse
                                                                   300 Quarropas Street
                                                                   White Plains, New York 10601


                                                                       March 5, 2021
BYECF

The Honorable Kenneth M. Karas
United States District Court
Southern District of New York
300 Quarropas Street
White Plains, New York 10601

        Re:       United States v. Karen Polonia Alcantara, et al., 19 Cr. 195 (KMK)

Dear Judge Karas:

         The Government respectfully submits this letter, with the consent of counsel to each
defendant, to request an approximately 60-day adjournment of the upcoming status conference,
previously scheduled for March 9, 2021. The parties are seeking the adjournment due to the
restrictions on travel and contact in light of the COVID-19 pandemic.

         The parties have been discussing potential dispositions of the case without trial.
Additionally, in the coming weeks, counsel anticipate that defendant Maximiliano Torres-Torres
will be prepared to enter a guilty plea pursuant to a plea agreement. The adjournment will provide
the parties with time to finalize plea discussions. Additionally, the Government has made
electronically stored information and other discovery available to the defense. To allow the defense
time to review the discovery and determine what motions, if any, they wish to make, and in light
of the COVID-19 pandemic and related restrictions on travel and contact, the Government requests
that the time between the date of this letter and the next scheduled conference date be prospectively
excluded under the Speedy Trial Act, 18 U.S.C. § 3161 (h)(7)(A), in the interest of justice.

 Granted.                                                              Respectfully submitted,
 The conference is adjourned to 5/11/21 at noon. Time is
 excluded until then, in the interest of justice, to allow the
                                                                       AUDREY STRAUSS
 Parties adequate time to continue their discussions                   United States Attorney
 toward a disposition and because of the coronavirus
 pandemic. The interests of justice from this exclusion
 outweigh Defendants' and the public's interest in a
 speedy trial. See 18 U.S.C. Section 3161 (h)(7)(A) .            By:          Is
                                                                       Christopher D. Brumwell
 So Ordered.~                                                          Assistant United States Attorney

~                                                                      917-710-0661
